Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 13,
2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00852-CR
                                    ____________

                    IN RE MICHAEL LINN BEARD, JR., Relator


                                ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                     174th District Court
                                    Harris County, Texas
                               Trial Court Cause No. 1265797




                     MEMORANDUM                     OPINION

      On October 3, 2011, relator Michael Linn Beard, Jr. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.
Relator complains that respondent, the Honorable Ruben Guerrero, presiding judge of the
174th District Court of Harris County, has not granted his motion to enter judgment and
sentence nunc pro tunc to award additional credit for time served in jail before his
conviction for manslaughter.

      To be entitled to mandamus relief in a criminal case, a relator must show that he has
no adequate remedy at law to redress his alleged harm, and that what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young v.
Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.
2007) (orig. proceeding). Consideration of a motion that is properly filed and before the
court is a ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim.
App. 1987) (orig. proceeding). A relator must establish the trial court (1) had a legal duty
to rule on the motion; (2) was asked to rule on the motion; and (3) failed to do so. In re
Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding); In re Villarreal,
96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding) (relator must show that
trial court received, was aware of, and was asked to rule on motion).

       Relator has not established that the motion for entry of judgment and sentence nunc
pro tunc was properly filed and that the trial court was asked to rule on it but failed to do so.
It is relator’s burden to provide this court with a record sufficient to establish his right to
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.3(k),
52.7(a).

       Accordingly, we deny relator’s petition for writ of mandamus.


                                            PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2